     Case 1:19-cv-01286-DAD-JLT Document 26 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   CVE CONTRACTING GROUP, INC., et al.,                  Case No. 1:19-cv-01286-DAD-JLT

12                  Plaintiffs,                            ORDER GRANTING STIPULATION
                                                           TO EXTEND DEADLINE TO FILE
13           v.                                            DISMISSAL DOCUMENTS
                                                           (Doc. 25)
14   ARCH SPECIALTY INSURANCE
     COMPANY,
15
                    Defendants.
16

17           The parties report that they have made significant efforts to finalize the settlement (Doc.
18   25). However, they need 15 more days to obtain the necessary signatures. Id. at 2. Thus, the Court
19   GRANTS the stipulation. The parties SHALL file dismissal documents no later than August 13,
20   2021.
21

22   IT IS SO ORDERED.

23      Dated:     July 20, 2021                             _ /s/ Jennifer L. Thurston
24                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

25

26
27

28
